DETAILED ACTION
Claim 1 is pending in the Instant Application. 
Claim 1 is rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


The Instant Application claims priority to a provisional application, serial number 62/917,616, filed on 18 December 2018. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “achieve.” “Achieve” is an active present tense form of the verb. The phrases “until the target search result is achieve” and “”when the target search result is achieve” is passive and should be “achieved” to make grammatical sense.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Miles et al. (“Miles”), United States Patent No. 6,102,406. 

As per claim 1, Miles discloses a method for searching web-based content data to obtain a target search result a) opt-in to game and receive a searching clue ([Col 9, lines 47-58] wherein the user wants to play the game and will opt-in by registering and receives the first clue): b) search the content data over the internet using the clue to construct search terms ([Col 10, lines 23-36] wherein the user searches amazon with search terms for a book based on the clue); c) receive an indicator to indicate progress toward obtaining the target search result ([Col 10, lines 50-67] in this case the target search result is the referring URL, which is determined to be correct or not correct i.e. the determination is the progress, since it tells the user if they are correct and provide an additional clue); d) repeating steps a), b) and c) until the target search result is achieve ([Col 10, lines 64-67]-[Col 11, lines 1-7] wherein another clue is received, a search term is constructed, and an indication is provided until all the questions have been answered); and e) issuing a prize when the target search result is achieve  ([Col 11, lines 1-7] wherein prizes can be issued after the user has completed the game by determining the target search result.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158